IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: THE ESTATE OF PERRY M.           : No. 683 MAL 2014
MCKEAN, DECEASED, JUNE L.               :
CONFER, ADMINISTRATRIX                  :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
                                        :
PETITION OF: LARRY HAINES               :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.